                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON


ROBERT DRAKE EWBANK,
                                                            Case No. 6:17-cv-00187-MK

               Plaintiff,                                                         ORDER

       v.

JEFF EMRICK, et al.,

            Defendants.
_____________________________

MCSHANE, Judge:

       Magistrate Judge Jolie A. Russo filed a Findings and Recommendation, ECF No. 78, and

the matter is now before me. See 28 U.S.C. § 636(b)(1)(B); Fed.R.Civ.P. 72(b). Plaintiff filed

objections to the Findings and Recommendation. Accordingly, I have reviewed this case de

novo. See 28 U.S.C. § 636(b)(1)(c); McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc.,

656 F.2d 1309, 1313 (9th Cir. 1981). I find no error and adopt the Findings and

Recommendations.




1 –ORDER
       Magistrate Judge Russo’s Findings and Recommendation, ECF No. 78, is ADOPTED in

full. Plaintiff’s Supplemental Motion to Amend, ECF No. 75 is DENIED. Plaintiff’s Motion for

leave to file a Fifth Amended Complaint is DENIED as moot.

IT IS SO ORDERED.

       DATED this 15th day of October, 2018.


                                                 /s/ Michael McShane
                                                   Michael McShane
                                               United States District Judge




2 –ORDER
